                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KENNETH EVANS,
                                   4                                                        Case No. 16-cv-07318-YGR (PR)
                                                       Plaintiff,
                                   5                                                        ORDER DENYING MOTION FOR
                                                  v.                                        RECONSIDERATION
                                   6
                                        IMEM Q. KAWSAR HOSSAIN, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          On December 23, 2016, Plaintiff, a practicing Muslim and state prisoner, filed a pro se

                                  10   civil rights complaint pursuant to 42 U.S.C. § 1983, alleging that prison officials at San Quentin

                                  11   State Prison (“SQSP”) have denied him the opportunity to participate in the prison’s “Ramadan

                                  12   Meal Program,” in accordance with his Muslim religious beliefs and in violation of his
Northern District of California
 United States District Court




                                  13   constitutional rights and those guaranteed under the Religious Land Use and Institutionalized

                                  14   Persons Act, 42 U.S.C. § 2000cc-1. Dkt. 1 at 4.1 Plaintiff named the following Defendants:

                                  15   Governor of the State of California Edmund G. Brown, Jr.; California Department of Corrections

                                  16   and Rehabilitation Secretary Scott Kernan; SQSP Muslim Chaplain Q. Kawsar Hossain; SQSP

                                  17   Appeals Coordinator L. Rangel; and SQSP Correctional Officer C. Koenig. Id. at 5. Plaintiff

                                  18   sought declaratory and injunctive relief, as well as monetary and punitive damages. Id. at 8-10.

                                  19          On July 24, 2017, the Court granted Plaintiff’s motion for leave to proceed in forma

                                  20   pauperis (“IFP”). Dkt. 15. On July 26, 2017, the Court issued an Order of Partial Dismissal and

                                  21   Service. Dkt. 16.

                                  22          On July 2, 2018, because Plaintiff had “on 3 or more prior occasions, while incarcerated or

                                  23   detained in any facility, brought an action or appeal in a court of the United States that was

                                  24   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief

                                  25   may be granted,” see Andrews v. King, 398 F.3d 1113, 1120-21 (9th Cir. 2005), and because he

                                  26   had failed to show he was entitled to the imminent danger of serious physical injury exception

                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                   1   under 28 U.S.C. § 1915(g), the Court granted Defendants’ motion to revoke Plaintiff’s IFP status

                                   2   and to dismiss the action without prejudice to bringing in a paid complaint. Dkt. 75. The Court

                                   3   then revoked Plaintiff’s IFP status, and vacated its July 24, 2017 Order granting IFP. See id.

                                   4          On July 13, 2018, Plaintiff filed a motion for reconsideration. Dkt. 76.

                                   5          Where the Court’s ruling has resulted in a final judgment or order, as here, a motion for

                                   6   reconsideration may be based either on Rule 59(e) (motion to alter or amend judgment) or Rule

                                   7   60(b) (motion for relief from judgment) of the Federal Rules of Civil Procedure. Because

                                   8   Plaintiff’s motion was not filed within ten days of entry of judgment, as is required for a Rule

                                   9   59(e) motion, it will be treated as a Rule 60(b) motion.

                                  10          Rule 60(b) provides for reconsideration where one or more of the following is shown:

                                  11   (1) mistake, inadvertence, surprise or excusable neglect; (2) newly discovered evidence which by

                                  12   due diligence could not have been discovered before the Court’s decision; (3) fraud by the adverse
Northern District of California
 United States District Court




                                  13   party; (4) the judgment is void; (5) the judgment has been satisfied; (6) any other reason justifying

                                  14   relief. Fed. R. Civ. P. 60(b); School Dist. 1J v. ACandS Inc., 5 F.3d 1255, 1263 (9th Cir.1993).

                                  15   “Rule 60(b) [] provides a mechanism for parties to seek relief from a judgment when ‘it is no

                                  16   longer equitable that the judgment should have prospective application,’ or when there is any other

                                  17   reason justifying relief from judgment.” Jeff D. v. Kempthorne, 365 F.3d 844, 853-54 (9th Cir.

                                  18   2004) (quoting Fed. R. Civ. P. 60(b)).

                                  19          Subparagraph (6) requires a showing that the grounds justifying relief are extraordinary.

                                  20   Mere dissatisfaction with the Court’s order, or belief that the Court is wrong in its decision, are not

                                  21   grounds for relief under subparagraph (6) or any other provision of Rule 60(b). “‘[T]he major

                                  22   grounds that justify reconsideration involve an intervening change of controlling law, the

                                  23   availability of new evidence, or the need to correct a clear error or prevent manifest injustice.’”

                                  24   Pyramid Lake Paiute Tribe of Indians v. Hodel, 882 F.2d 364, 369 n.5 (9th Cir. 1989) (quoting

                                  25   United States v. Desert Gold Mining Co., 433 F.2d 713, 715 (9th Cir. 1970)).

                                  26          The Court finds nothing in Plaintiff’s allegations in his motion for reconsideration that

                                  27   merits reconsideration. In his motion for reconsideration, Plaintiff seems to be challenging the

                                  28   Court’s section 1915(g) dismissal by alleging that he meets the imminent danger exception
                                                                                         2
                                   1   because he was diagnosed with “Chronic hepatitis C virus genotype 1a, stage I [based on a] liver

                                   2   biopsy in 2012.” Dkt. 76 at 2. However, the plain language of the imminent danger clause in

                                   3   section 1915(g) indicates that “imminent danger” is to be assessed at the time of filing of the

                                   4   complaint. See Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”). The

                                   5   conditions that existed at some earlier or later time are not relevant. See id. at 1053 n.5 (post-

                                   6   filing transfer of prisoner out of the prison at which danger allegedly existed may have made moot

                                   7   his request for injunctive relief against the alleged danger, but it does not affect the section

                                   8   1915(g) analysis). Furthermore, the Court previously rejected this very issue prior to granting

                                   9   Defendants’ motion to revoke Plaintiff’s IFP status, stating as follows:

                                  10                  The Court notes that Plaintiff fails to make reference to any hepatitis
                                                      C infection or bunion deformity in his complaint. See Dkt. 1. Such
                                  11                  allegations of Plaintiff’s long-standing health problems do not show
                                                      he “faced ‘imminent danger of serious physical injury’ at the time of
                                  12                  filing.” See Andrews II, 493 F.3d at 1055. Said differently,
Northern District of California




                                                      Plaintiff’s argument that he suffered from certain health problems
 United States District Court




                                  13                  two years prior is of no consequence because imminent danger for
                                                      purposes of the section 1915(g) exception is assessed at the time the
                                  14                  action at issue was filed, “not at some earlier or later time.” Id. at
                                                      1053.
                                  15
                                                      “[A] prisoner who alleges that prison officials continue with a
                                  16                  practice that has injured him or others similarly situated in the past
                                                      will satisfy the “ongoing danger” standard and meet the imminence
                                  17                  prong of the three strikes exception.” See id. at 1056-57. In
                                                      Andrews II, the plaintiff alleged in his complaint that the ongoing
                                  18                  practice of not screening and segregating inmates with HIV and
                                                      hepatitis C threatened his health, in violation of the Eighth
                                  19                  Amendment. See id. at 1050. The Ninth Circuit determined that
                                                      plausible allegations by the plaintiff in Andrews II that prison
                                  20                  conditions may cause or worsen a chronic condition such as HIV or
                                                      hepatitis C was sufficient to bring the complaint within the
                                  21                  imminent danger exception. See id. at 1056-57. In contrast, in the
                                                      present action, Plaintiff’s allegations of his hepatitis C condition and
                                  22                  bunion deformity do not trigger the imminent danger exception
                                                      because they are completely unconnected to Plaintiff’s religious
                                  23                  practices claims. Cf. id. (an ongoing danger, such as prison officials
                                                      continuing with a practice that had caused injury to plaintiff or other
                                  24                  similarly situated inmates will satisfy the imminent danger
                                                      exception).
                                  25
                                       Dkt. 75 at 10-11. Thus, the Court finds that Plaintiff’s allegations present no grounds that warrant
                                  26
                                       reconsideration. Therefore, the Court reaffirms its dismissal of his action pursuant to section
                                  27
                                       1915(g).
                                  28
                                                                                          3
                                   1         Accordingly, Plaintiff’s motion for reconsideration is DENIED.

                                   2         This Order terminates Docket No. 76.

                                   3         IT IS SO ORDERED.

                                   4   Dated: March 14, 2019

                                   5                                                ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                   6                                                United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
